internal_revenue_service department of the treasury lik 49_ oo washington dc person to contact telephone number refer reply to op e ep t date sep g legend company a plan x dear this letter is in response to a request for a ruling letter submitted on your behalf by your authorized representative on date as supplemented by letters dated date and date this request concerns the consequences for an employee_stock_ownership_plan esop under internal_revenue_code code sec_4975 and sec_4975 of using certain earnings to repay an exempt loan your authorized representative has submitted the following facts and representations in support of the requested rulings company a an s_corporation since date established plan x a stock_bonus_plan effective as of date plan x is a leveraged_esop which is intended to meet the requirements of code sec_401 and sec_4975 plan x has borrowed funds from company a to purchase shares of company a stock these loans the exempt loans were intended to be exempt loans as described in code section’ d the exempt loans are being repaid over a multi-year period using contributions from company a and its affiliates to plan x and any earnings on the shares purchased with the proceeds of the exempt loans collateral for the exempt loans consists of unallocated shares of the purchased company a stock held in plan x loan suspense accounts company a intends to make the maximum contributions to plan x permitted under code to the extent that such contributions are not sufficient to make the annual sec_404 payments on the exempt loans plan x will use earnings on unallocated shares of company a stock held in the loan suspense accounts to make such annual payments these earnings may page include dividends to the extent that company a has accumulated_earnings_and_profits from its prior status as a c_corporation if employer contributions and dividends are not sufficient to allow plan x to make the annual exempt loans payments then additional_amounts will come from company a’s accumulated_adjustments_account aaa maintained in accordance with code sec_1368 this aaa is not increased by capital contributions all amounts held within company a’s aaa would be payable as dividends under code sec_301 if company a had remained a c_corporation based on the foregoing facts and representations your authorized representative has requested the following ruling in place of others originally requested on your behalf to the extent that the plan x fiduciaries use the earnings whether dividends or otherwise received on unallocated shares of company a stock held in the suspense_account to repay the exempt loan the transactions will not cause the exempt loan to fail to satisfy sec_4975 of the code code sec_401 provides that a_trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust under this section if certain requirements are met code sec_4975 generally defines an esop as a defined_contribution_plan which is a stock_bonus_plan which is qualified or a stock bonus and a money purchase plan both of which are qualified under sec_401 and which are designed to invest primarily in qualifying employer_securities code sec_4975 imposes a tax on prohibited_transactions but provides an exemption in sec_4975 for a loan to a leveraged_esop as defined in sec_4975 if such loan is primarily for the benefit of participants and beneficiaries of the plan requirements concerning the interest rate and collateral must also be met sec_54_4975-7 ii provides that exempt loans will be subjected to special scrutiny to ensure that they are primarily for the benefit of participants and their beneficiaries sec_54_4975-7 of the regulations states that an exempt loan must be primarily for the benefit of the esop participants and their beneficiaries and that all of the surrounding facts and circumstances will be considered in determining whether the loan satisfies this requirement it further states that no loan will satisfy this requirement unless it satisfies the requirements of sec_54_4975-7 sec_54_4975-7 of the regulations states in part that no person entitled to payment under the exempt loan shall have any right to assets of the esop other than i collateral given for the loan ii contributions other than contributions of employer_securities that are made under an esop to meet its obligations under the loan and iii earnings attributable to such collateral and the investment of such contributions the regulation further states that the payments made with respect to an exempt loan by the esop during a plan_year must not exceed page an amount equal to the sum of such contributions and earnings received during or prior to the year less such payments in prior years in the present case since the unallocated shares are held in the suspense_account as collateral for the exempt loan the earnings attributable to such shares may be used to make payments on the exempt loan to the extent that these earnings are from either accumulated_earnings_and_profits or from the aaa therefore with respect to your requested ruling we conclude that to the extent that the plan x fiduciaries use the earnings whether dividends or otherwise received on unallocated shares of company a stock held in the suspense_account to repay the exempt loan the transactions will not cause the exempt loan to fail to satisfy sec_4975 of the code if such earnings are from either accumulated_earnings_and_profits or from the aaa maintained by company a this ruling letter is based on the assumption that plan x continues to be otherwise qualified under code sec_401 and sec_4975 at all relevant times this ruling is also based on the assumption that the aaa satisfies the requirements of code sec_1368 at all relevant times this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the original of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office sincerely yours rere ion frances v sloan chief employee_plans technical branch - enclosures notice deleted copy of ruling letter ce
